Citation Nr: 0804786	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a right wrist 
disability, claimed as functional impairment of the right 
wrist from impact injuries.

3.  Entitlement to an effective date earlier than July 26, 
2004, for a grant of service connection for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1970.  
He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2005 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Seattle, Washington.

In January 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


The reopened issue of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision (veteran was 
notified on April 1, 2002), the RO denied the veteran's claim 
of entitlement to service connection for a low back 
disability.


2.  Evidence submitted subsequent to the March 2002 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability.

3.  The competent clinical evidence of record does not 
indicate that the veteran has any functional impairment of 
the right wrist, to include range of motion, due to impact 
injuries in service.

4.  On July 26, 2004, the veteran, who was discharged from 
military service in May 1970, filed a claim for service 
connection for PTSD, and a January 2005 rating decision 
granted service connection for this claim, and assigned a 50 
percent disability rating, effective July 26, 2004.  

5.  No document prior to July 24, 2004, may be construed as 
an informal claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 2002 decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  A right wrist functional impairment disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

4.  The criteria for an effective date prior to July 26, 2004 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for a low back disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for a low back disability, on the merits (de novo), will be 
addressed in the REMAND section below.

The immediate discussion will address VA's duties under the 
VCAA with regard to the veteran's claim of service connection 
for a right wrist disability.  VA satisfied its duty to 
notify as to the claim by means of June 2004 and January 2007 
letters from the AOJ to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, the January 2007 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in June 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Further, in this case, the veteran is appealing the effective 
date assigned for a grant of service connection for PTSD.  In 
this regard, because the January 2005 rating decision granted 
the veteran's claim of entitlement to service connection, 
such claim is now substantiated.  His filing of a notice of 
disagreement as to the January 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the effective 
date assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  In this regard, the 
Board notes that January 2007 letter from the AOJ to the 
appellant informed him of what the evidence must show to 
support a claim for an earlier effective date.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

The Board notes that the VA examiner in February 2005 did not 
specifically indicate that the veteran's claims folder was 
reviewed.  The VA examiner did, in his commentary, state that 
in "reviewing the service medical records," indicating that 
a records review was performed.  The VA examiner also noted 
the veteran's accident in 2003 and some of the veteran's 
post-service occupations.  It is noted that the reported 
medical history considered by the VA examiner appears to be 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.
A.  New and material evidence
 
The Board points out that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  There was a new provision, 38 C.F.R. § 
3.156(a), which redefines the definition of "new and material 
evidence."  This provision is applicable only for claims 
filed on or after August 29, 2001.  The appellant's claim to 
reopen the service connection claim in question was received 
in April 2004.  As such, the amended provision is for 
application in this case and is set forth below.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
Although the AOJ noted in the January 2005 rating decision 
that the service connection claim was not reopened, in the 
November 2005 Statement of the Case, the AOJ adjudicated the 
claim on the merits.  Nevertheless, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a March 2002 rating decision denied the 
veteran's claim seeking service connection for a low back 
disability based on a finding of no current chronic low back 
disability.  Notice of the March 2002 determination was 
provided to appellant by a letter dated April 1, 2002.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denial, in March 2002, included the veteran's service medical 
records.  The veteran's June 1966 clinical entrance 
examination and report of medical history noted a normal 
spine and contained no complaints of back problems.  An 
August 1968 clinical examination report also noted a normal 
spine.  A service medical record, dated in April 1968, 
indicated that the veteran was returning to the U.S.S. Valley 
Forge when his helicopter was hit by small-arms fire and 
crashed.  It was noted that the veteran received a shrapnel 
wound to the medial aspect of his right calf.  The service 
medical record did not record any treatment for a back 
injury.  Another service medical record, dated in March 1970, 
noted that the veteran complained of a back injury while 
surfing.  The impression at that time was a strain of the 
lower back.  The veteran's spine was noted as normal upon 
clinical separation examination in May 1970.  Additionally, 
private medical records from J.W., M.D., that were of record 
in April 2002 noted psychiatric treatment.  The veteran also 
submitted a copy of a decision by the SSA granting disability 
benefits.  The SSA decision noted that J.R.-M., M.D., 
reported that the veteran had severe low back pain, but 
because there was no diagnostic study supporting her opinion, 
it was accorded no weight by the SSA Administrative Law 
Judge.  

The evidence added to the record subsequent to the last final 
denial, in March 2002, includes private treatment records 
from many sources and statement in support of the veteran's 
claim from the veteran as well as lay statements on his 
behalf.  The Board calls attention to a few private medical 
records received since March 2002.  A MRI of the lumbar spine 
from Tacoma Magnetic Imaging, dated in January 2004, reveals 
an impression of degenerative disc changes at L4-5 and L5-S1 
with mild bilateral degenerative facet changes at each of 
these levels, mild disc bulge at L4-5, and mild disc bulge at 
L5-S1 with small posterior central disc protrusion.  A 
private treatment record from Custer Physical Therapy, dated 
in March 2004, indicates an assessment of cervical-lumbar 
strain after an objective examination was performed.  

The RO denied the veteran's claim in March 2002 because it 
found that the veteran did not have a current chronic low 
back disability.  The Board finds that since the March 2002 
rating decision, the veteran has submitted new and material 
evidence in order to reopen his claim.  In particular, the 
aforementioned private medical records received by the AOJ 
provide a current diagnosis of a low back disability 
supported by diagnostic studies.  The Board finds this 
evidence is not cumulative and redundant because it had not 
been submitted before to agency decision-makers.  Thus, it is 
new.

As the above private medical records provide medical evidence 
of a current chronic back disability, they relate to an 
unestablished fact necessary to substantiate the claim, a 
current chronic disability.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2007).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for service connection for a low 
back disability is reopened, and must be considered in light 
of all the evidence, both old and new.

B.  Service connection- right wrist injury

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran contends that he injured his right wrist in 
service and that that injury resulted in some functional 
impairment he has been and currently is experiencing.  (See 
Transcript "Tr." at 7.)  The Board notes that the March 
2005 rating decision granted service connection for shrapnel 
scars, right wrist.  In granting service connection, it was 
noted that the veteran's service medical records did not show 
treatment for an injury of the right wrist, but that the 
veteran's May 1970 clinical separation examination noted 
'frag" scars on the right wrist and left-hand knuckles.  

The Board initially notes that the record contains a private 
medical record of an electrodiagnostic medicine consultation, 
dated in March 2004.  After performing an EMG 
(electromyography) study, findings of very mild bilateral 
median compressive neuropathy across the carpal tunnel 
region, primarily affecting sensory fibers were noted.  See 
also History and Physical Examination by W.G.S., M.D., dated 
in May 2004 (noting mild synovitis extensor pollicis longus 
right thumb at the area of the extensor retinaculum and over 
the dorsum of the wrist).  As such, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

Regarding an in-service incurrence, the Board notes the 
veteran's June 1966 clinical entrance examination and report 
of medical history noted normal upper extremities and no 
complaints of problems related to the right wrist.  As 
previously, noted an April 1968 service medical record noted 
that the veteran was in a helicopter that was shot down.  
This record did not indicate any injury to the veteran's 
right wrist.  An August 1968 clinical examination noted 
verrucous wart, right medial, distal wrist.  A service 
medical record, dated August 27, 1968, noted a wart was 
removed from the back of the veteran's right wrist.  (The 
March 2005 rating decision mistakenly referenced a "1969" 
surgery.)  The report of the May 1970 clinical separation 
examination noted "frag" scars on the right wrist and left-
hand knuckles.  

A review of the post-service medical records does not reveal 
any complaints or treatment regarding the right wrist until 
after a December 2003 motor vehicle accident.  A private 
medical record from Custer Physical Therapy, dated in January 
2004, notes that the veteran was traveling at an estimated 
speed of 20 miles per hour with his left hand on the steering 
wheel when he was hit by an oncoming vehicle.  It was noted 
that his left thumb was fractured.  See also March 2004 
private EMG study (noting the above diagnosis of the right 
thumb and wrist).  Another record from Custer Physical 
Therapy, dated in April 2004, noted that a right carpal 
tunnel DayTimer splint was recommended because the veteran's 
right wrist was more symptomatic than his left wrist.  

A report of a VA examination in February 2005 of record notes 
the veteran complained of repetitive activity causing his 
right wrist to lock on occasion causing increased pain and 
decreased range of motion.  It was noted that the pain will 
come back to normal in a period from 10 minutes to 2 hours.  
Physical examination of the hand showed 5/5 strength in hand 
grip, resistance of pronation and supination and resistance 
dorsiflexion, palmar flexion, ulnar flexion, and radial 
flexion.  Pain and discomfort were noted with resistance 
against dorsiflexion.  There was no effusion, hyperthermia, 
induration, or erythema noted.  The VA examiner noted that 
the function of the fingers and thumb were all normal and 
that the veteran had normal range of motion with normal 
ability to make a fist.  Examination of the scars showed a 1 
centimeter scar on the dorsum of the wrist that was barely 
visible and asymptomatic.  It was noted that the old shrapnel 
injuries over the dorsum of the hand near the knuckles were 
very small and measured less than a centimeter, with scars 
all being well-healed and fairly visible.  The VA examiner 
assessed the veteran with shrapnel injuries to the hands and 
wrists of both upper extremities and numerous impact injuries 
to the right wrist, which have resulted in a decrease in 
range of motion.  X-rays of the right wrist, taken in 
February 2005, revealed a negative examination.

The 2005 VA examiner then noted that the veteran's service 
medical records indicated that he was seen in 1970 when 
shrapnel injuries were noted.  The examiner noted that no 
abnormalities of the wrists or hands were otherwise 
identified at that time.  The examiner further noted that it 
"is clear that the shrapnel injuries did have or leave a 
number of small superficial scars on the hands and wrists 
bilaterally."  He further stated that these scars 
"represent less than 1% of the entire extremity surface area 
and generally are asymptomatic and nonrestrictive."  It was 
also noted that numerous impact injures during the veteran's 
flying career could have very well caused degenerative 
changes of the wrist and may have resulted in the reduction 
of range of motion.  

The Board finds that service connection on a direct 
nonpresumptive basis is not warranted in this case.  In so 
finding, the Board notes that the veteran's service medical 
records do not contain objective clinical findings of an 
injury or injuries to the right wrist.  The Board also notes 
that no complaints or treatment for a right wrist impact 
injury were of record until a December 2003 motor vehicle 
accident, decades after service.  The Board further notes 
that the February 2005 VA examiner found no current 
functional impairment of the veteran's right wrist, to 
include noting that the function of the fingers and thumb 
were all normal and that the veteran had normal range of 
motion with normal ability to make a fist.  The February 2005 
VA examiner indicated that the veteran's service-connected 
fragment wound scars were nonrestrictive.  Moreover, there is 
no competent clinical evidence of record, VA or private, 
linking any current functional impairment of the veteran's 
right wrist to service.  It has been established that the 
veteran has carpel tunnel syndrome of the right wrist due to 
repetitive use.  While the February 2005 VA examiner opined 
that numerous impact injuries had caused degenerative changes 
of the right wrist, the record does not contain objective 
evidence of numerous impact injuries of the right wrist in 
service, other than superficial scars noted on separation 
examination, without associated nerve, muscle or bone 
involvement.  Thus, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
right wrist functional impairment disability on a 
nonpresumptive direct incurrence basis.

The veteran has expressed a belief that he has right wrist 
functional impairment disability causally related to service, 
to include at the January 2008 videoconference hearing.  The 
Board notes that the veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing wrist 
pain in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills or training necessary to be 
capable of making medical conclusions.  Thus, any statements 
by him as to the etiology of his right wrist disability do 
not constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



C.  Earlier effective date

The veteran is claiming entitlement to an effective date 
earlier than July 26, 2004, for a grant of service connection 
for PTSD with a 50 percent evaluation.  The veteran testified 
at the January 2008 videoconference hearing that he was 
"fairly severely impacted" with PTSD before he got out of 
the military, and that he had issues that prevented him from 
staying in the military.  (Tr. at 8.)  He contended that the 
date of injury was much earlier than the date of his claim.  
(Id.) 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38  
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A statement by the veteran, received by VA on July 26, 2004, 
was construed by the AOJ as a claim for service connection 
for PTSD.  The Board must consider whether any evidence of 
record prior to July 26, 2004, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2007). 

As indicated, the veteran's service in the military ended in 
May 1970.  Unfortunately, he did not file a claim for service 
connection for PTSD within one year of his discharge from 
service (i.e., by May 1971).  Instead, it was not until many 
decades later that a statement, received July 26, 2004, 
indicated intent by the veteran to apply for VA benefits 
regarding PTSD.  Service connection was subsequently granted 
for PTSD in a January 2005 rating decision, with an 
evaluation of 50 percent, effective July 26, 2004, the date 
of receipt of his claim.

In reviewing the evidence to determine whether any 
communication submitted by the veteran indicates an attempt 
to apply for service connection for PTSD, no document 
(including a VA Form 21-526, received August 10, 2001) 
submitted prior to July 26, 2004 indicates intent to pursue a 
claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's July 2004 claim was not pre-dated by an  
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim, be it formal or informal, of entitlement to 
service connection for hearing loss was of record earlier 
than July 26, 2004.  38 C.F.R. § 3.157; Crawford v. Brown,  5 
Vet. App. 33 (1993).

Moreover, the Board recognizes the veteran's statements that 
his PTSD has existed and has impacted his life since his 
military service, but it points out there is no provision for 
payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of 
the claim, unless the claim is filed within one year of 
separation from service.  See 38 C.F.R. § 3.400(b)(2).  The 
Board observes that a claim must be filed in order for any 
type of benefit to accrue or be paid as there is no provision 
in the law for awarding an earlier effective date based 
simply on the presence of the disability.  38 U.S.C.A. § 
5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); Brannon v. West, 12 Vet.  App. 32, 35 (1998) 
(noting that the mere presence of medical evidence of a 
condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

Based on the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for service connection of PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


 ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened, and the appeal is allowed 
to this extent.

Entitlement to service connection for a right wrist 
functional impairment disability is denied.

Entitlement to an effective date earlier than July 26, 2004 
for the grant of service connection for PTSD is denied.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a low back disability may be granted 
on the merits, de novo.  However, further procedural 
development of the record is needed prior to appellate 
consideration of this claim. 

With regard to an in service injury to the veteran's low 
back, he testified at the January 2008 videoconference 
hearing that he had injured his back due to compression in 
hard flight landings, and when he took flying lessons 
(ejection seat school) at Barbers Point.  (Tr. at 8.)  He 
stated that in a training exercise he was fired up a rail.  
He further testified that he was issued an Omias Card, which 
is issued to persons who complete the altitude chamber and 
ejection seat training at Barbers Point in Hawaii.  (Id.)  
See also statement in support of his claim, dated September 
13, 2004.  The Board notes that the record does not contain 
the veteran's service personnel records and finds that an 
effort should be made to associate them with the claims 
folder.

The record also demonstrates that the veteran has been 
diagnosed with, among other things, degenerative disc changes 
at L4-5 and L5-S1 with mild bilateral degenerative facet 
changes at each of these levels and lumbar strain.  The 
veteran's service medical records demonstrate that while in 
service in March 1970, he injured his back and was diagnosed 
with a strain of the lower back.  The veteran also contends 
that he injured his back when his helicopter was shot down 
while he was serving in Vietnam.  See, e.g., statement in 
support of his claim, dated September 28, 2004.  Although the 
veteran contends that his current back disability is related 
to the three in-service incidents noted above, the record 
does not demonstrate that the veteran has been afforded a VA 
examination to determine the nature and etiology of his 
current low back disability.  Therefore, the Board finds that 
a VA examination and clinical opinion is warranted as such 
would be useful in the de novo adjudication of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete 
service personnel records from NPRC, and 
any other appropriate federal agency, as 
indicated.  If no service records can be 
found, or if they have been destroyed, 
such should be documented in the claims 
folder and the veteran should be so 
informed.

2.  After completing the above requested 
action, schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the veteran's low back disability.  The 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any low back 
disability at issue was incurred or 
aggravated in service.  The examiner is 
asked to address the service medical 
records indicating that the veteran was 
involved in a helicopter crash in April 
1968 and a back injury in March 1970.  
The examiner is also specifically asked 
to reconcile the private medical records 
of record noting treatment for low back 
pain from accidents in 1992 and 2003. 

The claims folder should be reviewed in 
conjunction with the above evaluation, 
and the examination report should clearly 
indicate that such review was performed.  
All necessary tests and studies should be 
accomplished and all complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by 
thorough rationales.  

3.  Thereafter, readjudicate the reopened 
claim of entitlement to service 
connection for a low back disability on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


